DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and arguments filed 3/16/21 are acknowledged.
	Previously, Group 2 and the species of SEQ ID NO:3 were elected.
	The elected species was found in the prior art and the claims to the elected species are rejected as set forth below. The elected species (SEQ ID NO:3) is of sequence LRRFSTAPFAFIDINDVINF. Claim 38 requires a sequence that comprises NINNV which is not present in SEQ ID NO:3. Claim 41 does not read on or recite the elected species. Thus claims 38 and 41 are drawn to non-elected species.
Claims 38 and 41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/2/20.
	Newly added claim 46 reads on the elected species.
Claims 1-20, 22-25 and 27-28 have been cancelled.
	Claims 21, 26, 29-37, 39-40 and 42-46 are being examined.

Priority
This application is a 371 of PCT/US18/31663 05/08/2018 which claims benefit of 62/502,913 05/08/2017.

Claim Rejections - 35 USC § 112 - withdrawn
	The 112 rejections as set forth in the previous office action are overcome by the claim amendments and applicants’ arguments.

Claim Rejections - 35 USC § 102 - withdrawn
	The 102 rejection as set forth in the previous office action is overcome by the claim amendments and applicants’ arguments.

Claim Rejections - 35 USC § 103
	Claims were rejected under 103 in the previous office action based on the references cited below. Since the claims have been amended and a new claim added the rejections are updated to correspond to the instant claims.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21, 26, 29-37, 39-40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popel et al. (WO 2014/197892; ‘Popel’).
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also suggest a 75/25 ratio (page 40 last paragraph). Popel reports the shape of the 85/15 PLGA microparticles and the 65/35 microparticles (figures 21-22 and figures 21-22 captions) and specifically teach spherical and ellipsoidal shapes (page 21 lines 24-28). Popel teach that the microparticles were prepared loaded with peptide (page 41) and diluted in water or PBS for 
Popel does not teach in a single example administration to all of the claimed subjects nor does Popel teach administration to a single subject of both encapsulated and unencapsulated peptide.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Popel based on the specific suggestions of Popel. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel 
In relation to the peptide as recited in claims 21, 39-40 and 45, Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph).
	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last 
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).
	In relation the administration frequency as in claims 26 and 29-30, Popel teach a single intravitreal injection (page 45 lines 3-8). Popel teach that single injections can show efficacy for 3 or 6 months (page 44 lines 26-27 and page 45 lines 7-8). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15).
	In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and 
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

	The rejection below addresses additional embodiments of the claims.
Claims 21, 26, 29-37, 39-40 and 42-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Popel et al. (WO 2014/197892; ‘Popel’) in view of  Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide 
Popel does not teach in a single example administration to all of the claimed subjects nor does Popel teach administration to a single subject of both encapsulated and unencapsulated peptide.
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Popel based on the specific suggestions of Popel. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).
In relation to the peptide as recited in claims 21, 39-40 and 45, Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph).
	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).

	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).
	In relation the administration frequency as in claims 26 and 29-30, Popel teach a single intravitreal injection (page 45 lines 3-8). Popel teach that single injections can show efficacy for 3 or 6 months (page 44 lines 26-27 and page 45 lines 7-8). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15).
In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.

	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Response to Arguments - 103
	Claims were rejected under 103 in the previous office action based on the references cited above. Since the claims have been amended and a new claim added the rejections are updated to correspond to the instant claims.
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about effects of the unencapsulated peptide alone and a depot and the effects of the encapsulated peptide, the instant claims are not drawn to administration of the unencapsulated peptide alone or to methods of making a depot. Claim 21 expressly recites ‘comprising a microparticle encapsulating…’. Further, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on 
Although applicants argue that Papavasileiou refers to microspheres, MPEP 2123 II recognizes that alternative embodiments do not constitute a teaching away. Popel reports the effects of the encapsulated peptide (figure 23). Example 2 on page 43 of Popel is a specific example without encapsulation.

Double Patenting
	Claims were previously rejected under double patenting based on the patents/applications and references cited below. Since claims have been amended and a new claim added the rejections are updated to correspond to the instant claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 26, 29-37, 39-40 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-51 of U.S. Patent No. 9,802,984 (984) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
984 recites the peptide LRRFSTAPFAFIDINDVINF (claim 1) and suggest methods for treating subjects with ocular angiogenesis including macular edema (claims 35-36). 984 recites microparticles including PLGA microparticles (claims 5 and 19-20).
984 does not specifically recite an L/G ratio as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 984 because Popel teach peptides and patients as in 984. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Claims 21, 26, 29-37, 39-40 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,774,112 (112) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
112 recites the peptide LRRFSTAPFAFIDINDVINF (claim 1) and suggest methods for treating subjects with ocular angiogenesis including macular edema (claim 2). 
112 does not specifically recite an L/G ratio and microparticles as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also suggest a 75/25 ratio (page 40 last paragraph). Popel reports the shape of the 85/15 PLGA 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 112 because Popel teach peptides and patients as in 112. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. One would have had a reasonable expectation of success since Popel teach that the 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Claims 21, 26, 29-37, 39-40 and 42-46 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,774,131 (131) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
131 recites the peptide LRRFSTAPFAFIDINDVINF (claim 1) and suggest methods for treating subjects with ocular angiogenesis including macular edema (claim 14). 
131 does not specifically recite an L/G ratio and microparticles as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also suggest a 75/25 ratio (page 40 last paragraph). Popel reports the shape of the 85/15 PLGA 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 131 because Popel teach peptides and patients as in 131. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. One would have had a reasonable expectation of success since Popel teach that the 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Claims 21, 26, 29-37, 39-40 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of copending Application No. 16/635,862 (862) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of  Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
This is a provisional nonstatutory double patenting rejection.
862 recites the peptide of SEQ ID NO:1 (claim 34) and suggest methods for treating subjects with macular edema (claim 51). 
862 does not specifically recite an L/G ratio and microparticles as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 862 because Popel teach peptides and patients as in 862. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Claims 21, 26, 29-37, 39-40 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 26-54 of copending Application No. 16/989,411 (411) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of  Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
This is a provisional nonstatutory double patenting rejection.
411 recites the peptide of SEQ ID NO:1 (claim 26) and suggest methods for treating subjects with macular edema (claim 44). 
411 does not specifically recite an L/G ratio and microparticles as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 411 because Popel teach peptides and patients as in 411. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Claims 21, 26, 29-37, 39-40 and 42-46 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-75 of copending Application No. 16/989,416 (416) in view of Popel et al. (WO 2014/197892; ‘Popel’) in view of  Papavasileiou E (‘Role of anti-vegf in diabetic macular edema’ Journal of Endocrinology and Diabetes v2(1) March 25 2015 pages 1-4; ‘Papavasileiou’).
This is a provisional nonstatutory double patenting rejection.
416 recites the peptide of SEQ ID NO:1 (claim 46) and suggest methods for treating subjects with macular edema (claim 55). 
416 does not specifically recite an L/G ratio and microparticles as in instant claim 21.
Popel teach the peptide LRRFSTAPFAFIDINDVINF and suggest treating ocular diseases (abstract and claims 1 and 36). Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach the peptide LRRFSTAPFAFIDINDVINF is also known as SP2043 (figure 1 caption on page 4 and page 3 first paragraph). Popel teach the use of microparticles to enable long-term sustained release (example 3 specifically page 44 lines 11-13 and 26-28 and page 15). Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption) and Popel also 
Papavasileiou teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract). Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract). Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). nd column 1st paragraph). Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of 416 because Popel teach peptides and patients as in 416. Thus one would have been motivated by the nature of the problem to be solved to use known methods and agents. Since Popel teach specific patients for the treatment one would have been motivated to administer to such patients. Since Popel teach PLGA microparticles and various ratios of L/G (page 40 last paragraph and figures 21-22) one would have been motivated to administer the ratios suggested. Since Popel teach microparticles with the SP2043 that were administered showed efficacy for at least 3 months after a single intravitreal injection (page 45 lines 7-8) one would have been motivated to administer a single time. Further, since Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16) one would have also been motivated to administer such peptide in addition to the encapsulated peptide based on the beneficial results. Since Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21) one would have been motivated to use such amounts. Since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous 
Further, Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45). Since Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph) and specifically recite aflibercept (claim 45) one would have been motivated to combine the teachings with that of Papavasileiou who teach that diabetic macular edema (DME) is the major cause of vision loss in diabetics (abstract) and provide additional details about aflibercept. Since Popel recognize that the peptide can be combined with another agent such as aflibercept (claim 45) one would have been motivated to combine with aflibercept which is a known anti-VEGF therapy (page 2 last paragraph of Papavasileiou). Since Papavasileiou suggest anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful. Further, with respect to the frequency of administration, Papavasileiou teach that monthly intravitreal injections are a treatment burden and involve many office visits (page 3 2nd complete paragraph) thus one would have been motivated to administer less frequently. Papavasileiou teach that aflibercept is an anti-VEGF agent which allows for every other month injections (page 2 last paragraph). One would have had an expectation of success since Papavasileiou teach that with the introduction of anti-VEGF agents that the treatment of DME has been revolutionized (abstract).

	In relation to the administration and composition comprising microparticles as in claim 21, Popel teach the SP2043 peptide in microparticles (example 3 pages 44-45). Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions). Further, Popel teach ocular diseases including diabetic macular edema (page 43 last paragraph), age-related macular degeneration (abstract, page 2 2st paragraph, page 8 first paragraph, page 27 lines 26-30, page 43 last paragraph and claim 36), wet age-related macular degeneration (wet AMD) (figures 24-25 captions page 6) and diabetic retinopathy (page 8 first paragraph, page 27 lines 26-30 and claim 35). Popel teach compositions of the peptides in water (page 34 last paragraph).
	In relation to the administration and unencapsulated peptide of claims 21 and 45, in figure 23 Popel teach that the peptide alone has beneficial effects (see ‘SP2043’ which corresponds to the peptide alone; example 2 on page 43 specifically the paragraph connecting pages 43-44 and figures 13 and 16).
	In relation to the amounts of peptide as in claims 21, 44 and 46, Popel teach that the peptide is effective over a wide dosage range and mention treatment in adults with dosages from 0.01 to 1000 mg (10ug to 1000000ug) and recognize that the dosage depends on numerous factors including the body weight of the subject (page 28 lines 15-21). Popel teach that for the in vivo use that 5% by mass SP2043 was used (page 44 lines 19-21).

In relation to claims 31-33, since Popel teach that anti-VEGF therapeutics have showed early promise but have not demonstrated an overall survival benefit (page 1 last paragraph) and suggest combinations with other agents (claim 45) one would have been motivated to administer to patients in need of treatment including those who or who have not had previous therapy. Further, Papavasileiou states that anti-VEGF treatments as a first line treatment but some do not show complete resolution of the edema and vision improvement even after multiple injections (page 3 2nd column 1st paragraph) so one would be motivated to administer the peptide of Popel after anti-VEGF therapies that are not successful or only partly successful.
	In relation to claims 34-35, Popel also teach that the PLGA microparticles with a 65/35 ratio were used in the AMD mouse model (page 6 figure 24 caption).
	In relation to claims 34 and 36, Popel suggest a 75/25 ratio (page 40 last paragraph).
	In relation to claims 34 and 37, Popel teach PLGA microparticles with an 85/15 ratio containing the peptide were administered via a single intravitreal injection to a wet AMD (age related macular degeneration see page 43 last paragraph) mouse model (page 45 lines 3-8 and figures 23-24 and figures 23-24 captions).	
	In relation to claims 42-43, Popel specifically teach spherical and ellipsoidal shapes (page 6 lines 11-13, page 21 lines 24-28).

Response to Arguments – double patenting
Claims were previously rejected under double patenting based on the patents/applications and references cited above. Since claims have been amended and a new claim added the rejections are updated to correspond to the instant claims.
Applicant's arguments filed 3/16/21 have been fully considered but they are not persuasive. 
Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue about arguments above, the arguments set forth with respect to the 103 rejections are not found persuasive as set forth above.
Although applicants argue about certain applications being earlier filed, such argument is not persuasive because such argument applies to situations in which a certain double patenting rejection is the only rejection remaining. As set forth above, the 103 rejections remain.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RONALD T. NIEBAUER

Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658